         Case 6:20-cv-01127-MK        Document 22      Filed 07/13/20      Page 1 of 8




Kevin S. Reed (OBN #160574)                     Rebecca Gose (OBN #105712)
 ksreed@uoregon.edu                              rebecca.gose@oregonstate.edu
Douglas Y.S. Park (OBN #980904)                 Julie Penry (OBN #053440)
 dougpark@uoregon.edu                            julie.penry@oregonstate.edu
Jessica Price (OBN #182104) (LR 83-4 pending)   Whitney Hill (OBN #093849)
 jgprice@uoregon.edu                             whitney.hill@oregonstate.edu
University of Oregon                            (Special Admission as Government Attorneys
Office of General Counsel                       pending)
1226 University of Oregon                       Oregon State University
Eugene, OR 97403                                Office of the General Counsel
Phone: (541) 346-3082                           630 Kerr Admin Bldg
                                                Corvallis, OR 97331
GIBSON, DUNN & CRUTCHER LLP                     Phone: (541) 737-2474

Theodore B. Olson (pro hac vice forthcoming)    GIBSON, DUNN & CRUTCHER LLP
 tolson@gibsondunn.com
Matthew D. McGill (pro hac vice forthcoming)    Debra Wong Yang (pro hac vice forthcoming)
 mmcgill@gibsondunn.com                          dwongyang@gibsondunn.com
Joshua Wesneski (pro hac vice forthcoming)      Ethan Dettmer (pro hac vice forthcoming)
 jwesneski@gibsondunn.com                        edettmer@gibsondunn.com
1050 Connecticut Avenue, N.W.                   Theane Evangelis (pro hac vice forthcoming)
Washington, D.C. 20036-5306                      tevangelis@gibsondunn.com
Phone: (202) 955-8500                           Chelsea Mae Thomas (pro hac vice
                                                forthcoming)
Alexander H. Southwell (pro hac vice             cthomas@gibsondunn.com
forthcoming)                                    333 South Grand Avenue
 asouthwell@gibsondunn.com                      Los Angeles, CA 90071-3197
Oliver Fong (pro hac vice forthcoming)          Phone: (213) 229-7000
 ofong@gibsondunn.com
200 Park Avenue
New York, NY 10166-0193                         Attorneys for Plaintiffs
Phone: (212) 351-4000

Attorneys for Plaintiffs



                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                     EUGENE DIVISION

UNIVERSITY OF OREGON; OREGON                      Case No. 6:20-cv-01127-MK
STATE UNIVERSITY; UNIVERSITY OF
SOUTHERN CALIFORNIA; ARIZONA
STATE UNIVERSITY; CALIFORNIA                      PLAINTIFFS’ MOTION FOR
INSTITUTE OF TECHNOLOGY;                          EXPEDITED BRIEFING AND
CHAPMAN UNIVERSITY; CLAREMONT                     DISCOVERY
MCKENNA COLLEGE; NORTHERN


              Plaintiffs’ Motion to Expedite
        Case 6:20-cv-01127-MK        Document 22   Filed 07/13/20   Page 2 of 8




ARIZONA UNIVERSITY; PITZER
COLLEGE; POMONA COLLEGE;
PRESIDENT AND BOARD OF TRUSTEES
OF SANTA CLARA COLLEGE; SCRIPPS
COLLEGE; SEATTLE UNIVERSITY;
STANFORD UNIVERSITY; SAINT
MARY’S COLLEGE OF CALIFORNIA;
UNIVERSITY OF ARIZONA; UNIVERSITY
OF THE PACIFIC; UNIVERSITY OF SAN
DIEGO; UNIVERSITY OF SAN
FRANCISCO; and UNIVERSITY OF UTAH,

                                    Plaintiffs,
                      v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT; CHAD F. WOLF, in his
official capacity as Acting Secretary of the
United States Department of Homeland
Security; and MATTHEW ALBENCE, in his
official capacity as Acting Director of U.S.
Immigration and Customs Enforcement,

                                  Defendants.




             Plaintiffs’ Motion to Expedite
          Case 6:20-cv-01127-MK        Document 22       Filed 07/13/20    Page 3 of 8




                         LR 7-1(A) CONFERRAL CERTIFICATION

         In compliance with Local Rule 7-1(a), undersigned counsel have made reasonable efforts

to confer with defendants to resolve the dispute presented in this motion but have been unable to

do so.

                MOTION FOR EXPEDITED BRIEFING AND DISCOVERY

         In response to the COVID-19 pandemic, United States Immigration and Customs

Enforcement (“ICE”) in March 2020 issued guidance exempting certain international students

with nonimmigrant student visas—F-1 visas—from the requirement that they attend most of their

classes in person. However, on July 6, with the pandemic still raging and without warning, ICE

inexplicably rescinded that exemption, with dire consequences for Plaintiffs and for their

international students. Students with F-1 status whose schools have implemented a fully online

curriculum must depart the country, and those who are already abroad may not reenter.

Plaintiffs, meanwhile, are scrambling to attempt to provide in-person courses for all of their F-1

students to prevent those students from being subject to immediate deportation.          ICE also

required entirely online schools to submit an “operational change plan” by July 15, 2020, and

schools with hybrid programs to submit plans by August 1, 2020. Moreover, schools with hybrid

programs must reissue immigration forms to thousands of students just weeks after enrollment

ends (and sometimes, even before enrollment ends).

         On July 13, 2020, contemporaneously with this Motion, Plaintiffs filed a Motion for a

Temporary Restraining Order and Preliminary Injunction and a Motion for Summary Judgment,

seeking to stay the effectiveness of the July 6 order and a ruling that the order violated the

Administrative Procedure Act (“APA”). This request is urgent, given the ongoing pandemic,

imminent government-mandated deadlines, and upcoming start to the fall semester.



Page 1      Plaintiffs’ Motion to Expedite
               Case 6:20-cv-01127-MK         Document 22       Filed 07/13/20     Page 4 of 8




              Based on these considerations and pursuant to Local Rule 7-1(f), Plaintiffs are now

     moving for an Order setting an expedited briefing schedule on their pending Motion for

     Summary Judgment and allowing the expedited production of the administrative record

     regarding the promulgation of the July 6 order. Plaintiffs seek expedited briefing and discovery

     to ensure that their claims can be heard in time to obtain a final resolution in this matter well in

     advance of the fall semester.

                                     MEMORANDUM IN SUPPORT

I.            Background

              On March 13, 2020, President Donald Trump declared a national state of emergency due

     to the COVID-19 pandemic. That same day, in response to the pandemic, ICE issued guidance

     exempting international F-1 students from the preexisting rule that they must attend most classes

     in person.     ICE made clear that this arrangement was “in effect for the duration of the

     emergency.” U.S. Immigration and Customs Enforcement, COVID-19: Guidance for SEVP

     Stakeholders (Mar. 13, 2020), https://bit.ly/2BUnXWH. On July 6, 2020, ICE announced it was

     rescinding the COVID-19 exemption. It required schools offering classes entirely online to

     submit an “operational change plan” no later than Wednesday, July 15, 2020, only nine days

     after the announcement, and required schools offering a hybrid model of classes to provide a

     plan by August 1. It also required schools offering a hybrid model of classes to issue a new

     Form I-20 for each of these students by August 4, 2020, certifying that they were taking the

     minimum number of online classes required to make normal progress in their degree program.

     Plaintiffs filed this action and their Motion for Temporary Restraining Order and Preliminary

     Injunction and Motion for Summary Judgment seeking immediate relief under the APA to

     prevent ICE’s July 6 Order from taking effect.



     Page 2       Plaintiffs’ Motion to Expedite
                Case 6:20-cv-01127-MK          Document 22       Filed 07/13/20      Page 5 of 8




II.            Discussion

               Allowing the July 6 Order to take effect would require students with F-1 status whose

      school curricula are entirely online due to COVID-19 to depart the country, and would bar

      students already outside the country from reentering. It would also require Plaintiffs to, within a

      matter of days or weeks, abandon plans developed over months in response to the pandemic and

      nationally and locally declared states of emergency, or cause thousands of international students

      to depart the country.     And on top of that, Plaintiffs will devote substantial resources to

      complying with ICE’s expedited deadlines for the submission of operational plans and

      immigration forms.

               This Court should order the briefing on Plaintiffs’ Motion for Summary Judgment to

      proceed on an expedited basis to permit an final judgment as soon as practicable. See L.R. 7-

      1(f). ICE issued its order mere weeks before the fall semester is set to begin, and allowed

      schools between nine and twenty-nine days to undertake extensive and burdensome action.

      Schools, including Plaintiffs, were given no time to consider or plan for this change in policy,

      which is ostensibly effective immediately. Given the immediacy of the harm to both schools and

      students, the ongoing pandemic, and the imminent deadlines schools and students must comply

      with, expedited resolution of this action is warranted.

               Moreover, final resolution of this matter is preferable to mere interim relief. Even if the

      Court enters temporary injunctive relief, that relief may be lifted or vacated on appeal for reasons

      unrelated to the merits of the action, and Plaintiffs will once again be left with little time to adapt

      their academic schedules to accommodate the needs of the thousands of individual students

      affected by the July Order. Thus, even if the Court grants Plaintiffs’ concurrently filed Motion

      for Temporary Restraining Order and Preliminary Injunction, it is still appropriate to expedite

      briefing on Plaintiffs’ Motion for Summary Judgment.

      Page 3      Plaintiffs’ Motion to Expedite
          Case 6:20-cv-01127-MK           Document 22       Filed 07/13/20     Page 6 of 8




         Expedited briefing will also require the production of the administrative record as soon as

possible. This court has wide discretion to expedite discovery. See Fed. R. Civ. P. 26(d)(1)

(court may order discovery before Rule 26(f) conference); see also Am. LegalNet, Inc. v. Davis,

673 F. Supp. 2d 1063, 1066 (C.D. Cal. 2009) (noting “courts may permit expedited discovery

before the Rule 26(f) conference upon a showing of good cause” (internal quotation marks

omitted)). Here, good cause exists because the narrow discovery requested—production of the

administrative record—is necessary to the proper resolution of Plaintiffs’ Motion for Summary

Judgment. Moreover, there is little burden on the government because the information requested

is solely within the government’s possession, and should be available for prompt production.

Thus, expedited production of the administrative record is justified.

                                           CONCLUSION

         For the foregoing reasons, the plaintiffs respectfully request that this Court issue an order:

                A. Granting their Motion for Expedited Briefing and Discovery;

                B. Ordering Defendants to file their response to Plaintiffs’ Motion for Summary

                    Judgment and the administrative record within 7 days after service;

                C. Scheduling an expedited hearing on this matter as soon as the court’s calendar

                    permits;

                D. In the alternative, scheduling an expedited scheduling conference in this

                    matter; and

                E. Granting such further relief as the court deems just and equitable.




Page 4      Plaintiffs’ Motion to Expedite
         Case 6:20-cv-01127-MK        Document 22     Filed 07/13/20     Page 7 of 8




DATED: July 13, 2020                                 /s/ Kevin S. Reed

GIBSON, DUNN & CRUTCHER LLP                         Kevin S. Reed (OBN #160574)
                                                     ksreed@uoregon.edu
Debra Wong Yang (pro hac vice forthcoming)          Douglas Y.S. Park (OBN #980904)
 dwongyang@gibsondunn.com                            dougpark@uoregon.edu
Ethan Dettmer (pro hac vice forthcoming)            Jessica Price (OBN #182104) (LR 83-4
 edettmer@gibsondunn.com                            pending)
Theane Evangelis (pro hac vice forthcoming)          jgprice@uoregon.edu
 tevangelis@gibsondunn.com                          University of Oregon
Chelsea Mae Thomas (pro hac vice forthcoming)       Office of General Counsel
 cthomas@gibsondunn.com                             1226 University of Oregon
333 South Grand Avenue                              Eugene, OR 97403
Los Angeles, CA 90071-3197                          Phone: (541) 346-3082
Phone: (213) 229-7000
                                                    Rebecca Gose (OBN #105712)
Theodore B. Olson (pro hac vice forthcoming)         rebecca.gose@oregonstate.edu
 tolson@gibsondunn.com                              Julie Penry (OBN #053440)
Matthew D. McGill (pro hac vice forthcoming)         julie.penry@oregonstate.edu
 mmcgill@gibsondunn.com                             Whitney Hill (OBN 093849)
Joshua Wesneski (pro hac vice forthcoming)           whitney.hill@oregonstate.edu
 jwesneski@gibsondunn.com                           (Special Admission as Government
1050 Connecticut Avenue, N.W.                       Attorneys pending)
Washington, D.C. 20036-5306                         Oregon State University
Phone: (202) 955-8500                               Office of the General Counsel
                                                    630 Kerr Admin Bldg
Alexander H. Southwell (pro hac vice forthcoming)   Corvallis, OR 97331
 asouthwell@gibsondunn.com                          Phone: (541) 737-2474
Oliver Fong (pro hac vice forthcoming)
 ofong@gibsondunn.com                               Beong-Soo Kim (pro hac vice
200 Park Avenue                                     forthcoming)
New York, NY 10166-0193                              bkim@usc.edu
Phone: (212) 351-4000                               Laurie Barnes (pro hac vice forthcoming)
                                                     lbarnes@usc.edu
Attorneys for Plaintiffs                            Andreas Meyer (pro hac vice
                                                    forthcoming)
                                                     andreasm@usc.edu
                                                    University of Southern California
                                                    Office of the General Counsel
                                                    3551 Trousdale Parkway, ADM 352
                                                    Los Angeles, CA 90089-5013

                                                    Attorneys for Plaintiffs




Page 5     Plaintiffs’ Motion to Expedite
          Case 6:20-cv-01127-MK         Document 22       Filed 07/13/20     Page 8 of 8




                                      Certificate of Service

         I hereby certify that this document has been filed through the Court’s ECF system and

will be sent electronically to the registered participants. This document is being sent by express

mail to the Defendants at the addresses below and by email.


United States Department of Homeland Security
2707 Martin Luther King Jr. Ave., S.E.
Washington, D.C. 20528

United States Immigration and Customs Enforcement
500 12th St., S.W.
Washington, D.C. 20536

Chad F. Wolf
Acting Secretary of Homeland Security
United States Department of Homeland Security
2707 Martin Luther King Jr. Ave., S.E.
Washington, D.C. 20528

Matthew Albence
Acting Director of United States Immigration and Customs Enforcement
United States Immigration and Customs Enforcement
500 12th St., S.W.
Washington, D.C. 20536




DATED: July 13, 2020                         /s/ Kevin S. Reed
                                             Kevin S. Reed (OBN #160574)

                                             Attorney for Plaintiffs




Page 6      Plaintiffs’ Motion to Expedite
